Citation Nr: 0127578	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  97-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for fibromayalgia, to 
include myofascial pain syndrome.  

2.  Entitlement to service connection for depression, 
secondary to fibromayalgia.

3.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus, C5-6, with radiculopathy, currently 
evaluated as 20 percent disabling.

4.  Entitlement to restoration of a 10 percent evaluation for 
service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied an evaluation in excess of 20 
percent for a herniated nucleus pulposus, C5-6, with 
radiculopathy; and an April 1996 rating decision from the 
Roanoke RO that reduced the veteran's evaluation for tinea 
pedis to noncompensable.  It is also on appeal from a July 
1999 rating decision from the St. Louis, Missouri, RO denying 
service connection for fibromayalgia, to include myofascial 
pain syndrome, and depression, secondary to fibromayalgia.  

The issue of entitlement to an increased evaluation for a 
herniated nucleus pulposus, C5-6, with radiculopathy, will be 
addressed in the remand following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's fibromayalgia, to include myofascial pain 
syndrome, was not shown until several years after service.  

3.  The evidence of record does not show that the veteran's 
fibromayalgia, to include myofascial pain syndrome, is 
related to her active service or any complaints, findings, 
symptoms, or diagnoses in her service medical records. 

4.  The evidence does not show that the veteran's depression 
is related to a service-connected disability.  

5.  The medical evidence of record at the time of the April 
1996 rating reduction demonstrates that the veteran's 
bilateral tinea pedis did not result in exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  


CONCLUSIONS OF LAW

1.  Service connection for fibromayalgia, to include 
myofascial pain syndrome, is not warranted.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 1110, 1131 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).

2.  The veteran's claim for service connection for 
depression, secondary to fibromayalgia, is without legal 
merit.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. §§ 3.303, 3.304; 66 Fed. Reg. 
45620-45632.

3.  Restoration of a 10 percent evaluation for tinea pedis is 
not warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 1155, 5107, 
5112(b)(6) (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2001); 66 Fed. Reg. 45620-45632.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran maintains, in substance, that her current 
fibromayalgia, to include myofascial pain syndrome, began 
while she was on active duty as complaints of fatigue and 
pain.  She also contends that her depression is secondary to 
her fibromayalgia.  Finally, she contends that her bilateral 
tinea pedis did not improve and the RO was incorrect in 
reducing its 10 percent evaluation. 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate her claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that medical reports dating 
from the veteran's service have been obtained; post-service 
private and VA treatment records have been obtained; and VA 
examinations have been conducted.  In addition, in December 
1996 and August 1999 Statements of the Case, and Supplemental 
Statements of the Case dated in February 1999 and May 1999, 
the veteran was notified of the evidence VA had in its 
possession, and the evidence required for her claimed 
benefits.  The veteran was provided the opportunity to 
testify before the undersigned Board member in July 2001.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and the veteran has been effectively notified of the evidence 
required to substantiate her claims.  There is no indication 
of existing evidence that could substantiate these claims 
that the RO has not obtained.  The veteran and her 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate these claims.  As the 
RO has completely developed the record, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided).

Turning to the veteran's service medical records, no 
complaints, findings, symptoms, or diagnoses of fibromayalgia 
or myofascial pain syndrome are shown.  All complaints of 
pain were related to mechanical pain, or muscle strains.  The 
veteran's service medical records are also negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
depression.  A November 1989 Report of Medical Examination 
reveals that the veteran was normal on clinical examination.  
No defects or diagnoses were identified.  In March 1993, the 
veteran complained of persistent bilateral foot problems, and 
a fungus infection of the right great toenail.  The diagnosis 
was tinea pedis with onychomycosis. An August 1993 Report of 
Medical History indicates that the veteran complained of 
swollen and painful joints, and denied skin diseases.  The 
physician's summary noted [unclear] hip pain.  The August 
1993 Report of Medical Examination discloses that the veteran 
was normal on clinical evaluation.  No defects or diagnoses 
were identified.  

Turning to post-service medical records, the report of an 
April 1994 VA general medical examination indicates that the 
veteran complained of left shoulder pain "all the time," 
including on sitting for prolonged periods.  She also stated 
that her left knee cap was painful, "gets slightly off when 
in motion."  The left hip was painful on exercise and she 
experienced fungus in her toenails.  

On examination, her skin was negative, there were no scars 
and the feet were noted to have fungus in the nails.  No 
pertinent diagnosis was made.  A joints examination contained 
further statements from the veteran describing her medical 
history.  She stated her right shoulder was injured in 
service lifting, but was now "OK."  She reported constant 
ache of the left shoulder for which she took medication.  The 
left knee patella was painful on use and seemed to go 
medially on motion.  Her left hip reportedly was painful and 
she had been counseled not to do hard exercise.

On examination, left knee displayed full extension with 
flexion to 130 degrees (normal is 140 degrees).  The left 
shoulder reportedly had intermittent swelling.  Forward 
elevation was to 150 degrees (full to 180 degrees), lateral 
elevation (abduction) to 150 degrees (full to 180 degrees) 
medial rotation was to 90 degrees (normal to 90 degrees) and 
lateral rotation (external rotation) to 45 degrees (full to 
90 degrees).  Left hip motion was full and free.  X-rays of 
the left shoulder, left hip and left knee were all negative.  
Diagnosis included strain of the left knee, left hip and left 
shoulder.  

Based in part on this evaluation, a June 1994 rating decision 
granted the veteran service connection for bilateral tinea 
pedis, evaluated as 10 percent disabling from September 1993.  
Service connection was also granted for "strain upper back 
and neck" and residuals of a right shoulder separation, both 
evaluated as noncompensable. 

Private treatment records dated in July and August 1994 are 
negative for treatment of tinea pedis.  

The report of an October 1995 VA dermatologic examination 
discloses that the veteran complained of a tender deformed 
right great toe nail which would fall off in pieces resulting 
in more discomfort.  The examiner recounted the veteran's 
history and noted that she had experienced some success with 
Sporanx.  The condition was described as a "mild" problem 
since separation from service.  Objective examination showed 
apparent remissions of generalized "tinea pedis" but there 
was a deformed right great toenail with ridging and 
tenderness.  The examiner stated that the distribution of the 
skin disorder was on the feet and that it was in remission.  
When present, it was a red dry rash with cracking of the 
skin, but it was not present that day.  The only lesion 
currently present was on the right great toenail.  The toes 
were noted to be normal.  The diagnosis was fungus type 
reaction of the feet localized now to the right great 
toenail.

A December 1995 rating decision proposed to reduce the 
evaluation for the veteran's bilateral tinea pedis from 10 
percent to noncompensable.  Correspondence to the veteran 
dated January 11, 1996, informed her of the proposed 
reduction from 30 percent to 20 percent (sic).  The veteran 
was provided a copy of the rating decision making the 
proposal (which correctly noted the action was a reduction 
from 10 percent to noncompensable), and informed that she had 
60 days in which to submit evidence that the reduction should 
not be made.  She was informed that if no evidence was 
received in 60 days, the reduction would take place.  A 
rating decision filed April 11, 1996, reduced the veteran's 
evaluation for bilateral tinea pedis to noncompensable.  
Correspondence to the veteran dated April 12, 1996, informed 
her of this fact.  

In correspondence received in November 1996, the veteran 
asserted that her feet needed to be scraped and tested for 
tinea pedis, which had not been performed on her last VA 
examination.  She said that she needed to be referred to a 
specialist and was working on that.  She provided copies of 
private medical records containing multiple entries dated 
from late 1994 early 1996.  One entry dated in February 1996 
contains a brief note that she had tinea pedis on feet "- 
Sporanx, [unclear]".  A report dated later in February 1996 
discloses that she had requested foot scrapings to test for 
tinea pedis.  The report does not show that testing was 
performed, and does not provide any findings.  

In her December 1996 substantive appeal, the veteran stated 
that she had no toenail to speak of and it was constantly 
sore.  

Private medical reports show that in April 1997, the veteran 
was provided the impression of multi-year back complaints, 
thought to be likely associated with mild scoliosis and 
myofascial changes.  In May 1997, she was seen for follow-up 
of musculoskeletal symptoms.  In a May 1997 report, a private 
physician who had treated the veteran in May 1997 wrote that 
the veteran had chronic musculoskeletal symptoms with 
discomfort through the thoracic and lumbar area for greater 
than ten years.  Symptoms were associated with some mild 
scoliotic changes to the lumbar thoracic region with 
myofascial changes.

Private medical records show that in March 1998 the veteran 
was diagnosed with fibromayalgia.  An April 1998 private 
medical report reflects an impression of soft tissue pain 
syndrome, fibromayalgia type.  Also noted was significant 
mood disturbance and prior psychosocial history of traumatic 
events as a child.  The medical provider stated that although 
the veteran reported her condition was getting worse 
subjectively even as she maintained a good fitness level, he 
believed that the cause of her problem was either an 
undiagnosed illness, which he though was "very unlikely" 
given the current workup, or it was related to her emotional 
state.  A May 1998 private report notes that the veteran had 
fibromayalgia with depression.  She reported good results 
from "trigger point" injections into the left levator 
scapula and right lower infrascapular region.  In August 
1998, it was noted that the veteran had experienced 
depression over the years from an abusive childhood.

A February 1999 VA peripheral nerves examination report 
states that the veteran reported having complaints of pain 
beginning after she gave birth in 1987.  She said that she 
was given Motrin and told she was under stress.  She said 
that she was first diagnosed with fibromayalgia in 1997.  
Results of the current physical examination were provided.  
The diagnosis was fibromayalgia, degenerative disc disease 
and degenerative joint disease of the cervical spine, 
scoliosis not diagnosed.

A May 1999 private report regarding treatment for 
fibromayalgia notes that she was on Valium and Prozac.  A 
June 1999 initial private psychiatric evaluation states that 
the veteran had a pertinent Axis I diagnosis of dysthymia.  
The examiner commented that the veteran was believed to have 
symptoms of dysthymia in conjunction with her chronic medical 
condition of fibromayalgia and myofascial pain syndrome.  
Additional private reports document treatment for the 
veteran's fibromayalgia through May 2001.

In an August 2001 private medical opinion, her treating 
physician states that he had been asked by the veteran to 
comment on her current pain condition and its correlation to 
events that occurred while she was in the military.  The 
physician stated that the veteran suffered from the chronic 
pain condition fibromayalgia.  She correlated the severity of 
her pain condition to starting after a difficult labor and 
delivery in 1986.  The physician said that he had told the 
veteran that since he was not present at that time, he could 
not comment with certainty as to the contribution of those 
specific events on her current condition.  He was able to 
state that extremely traumatic events do predispose people to 
developing fibromayalgia/myofascial pain syndrome and that 
this was certainly the veteran's perception of things.  

The veteran has submitted various statements from lay 
witnesses.  In four statements, friends and her ex-husband 
say variously that they knew the veteran since when she was 
in the service; they had observed her make various physical 
complaints about fatigue, leg pain and back pain; and that 
her 1987 child birth had exacerbated her back pain.  Another 
witness informed VA that she had known the veteran prior to 
her active duty, and at that time she had been athletic and 
agile.  She said that the veteran had told her that she had 
experienced a lot of back pain since the birth of her son.  
The veteran's mother stated that the veteran complained of 
pain, fatigue and migraines.  The veteran's ex-husband and 
her mother each stated that her poor health care while on 
active duty led to her fibromayalgia.

During her July 2001 personal hearing, the veteran testified 
that at the time of the October 1995 VA examination, her skin 
condition was not active but the infection was still in her 
toe nails.  She said that her toenail would peel off.  The 
medicine to treat it would damage her liver.  She began a new 
cycle of mediation within the past 30 days.  Transcript (T.) 
at p. 5.  Therefore, she had to treat it in cycles.  When the 
treatment stopped the outbreaks would continue.  She said 
that her tinea pedis was currently as severe as when she had 
been granted service connection, and it let up for only short 
periods.  T. at p. 6.  She received treatment for the 
condition from two private doctors.  T. at p. 7.  She said 
that she had no treatment for tinea pedis between the April 
1994 and October 1995 VA examination.  She indicated that she 
began seeing the two private doctors in 1998 and 2000.  T. at 
p. 9.  She said that she had submitted all relevant treatment 
records from these doctors.  T. at pp. 9-10.  

The veteran said that she used to experience about three 
migraines every six months while on active duty.  She said 
that she would get shots and narcotics as treatment.  T. at 
p. 11.  The veteran said that in retrospect, she thought that 
her fibromayalgia symptoms began with, or were aggravated by, 
her 1987 childbirth.  T. at p. 19.  

The veteran also testified that a doctor had told her that it 
was a high possibility that her depression was related to her 
fibromayalgia, based on a review of her records.  T. at p. 
13.  She said that since the pain began she had become 
depressed.  T. at p. 16.  

Legal Analysis

Entitlement to service connection for fibromayalgia, to 
include myofascial pain syndrome; and depression, secondary 
to fibromayalgia.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for fibromayalgia, to include myofascial pain syndrome, or 
depression, secondary to fibromayalgia.  

In so finding, the Board first acknowledges that the medical 
evidence indicates that there is competent medical evidence 
indicating the veteran currently has fibromayalgia.  
Nevertheless, the medical evidence fails to show that the 
veteran had this condition prior to 1997.  Moreover, there is 
no medical evidence, such as a medical opinion, that it is at 
least as likely as not that the veteran's current 
fibromayalgia, to include myofascial pain syndrome, is 
related to her active service or to complaints, findings, 
symptoms, or diagnoses noted in her service medical records.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The 
claims folder does contain a clinical record dated December 
1999, wherein the provider noted that the veteran described 
her belief that the condition began with her difficult labor 
in service.  The provider commented that he had explained 
that he believed there were "other factors besides [the 
reported difficult labor] probably contributing to the 
overall level of disability she perceives."  The provider 
further noted that he warned her there was "no way at this 
point to assign causation strictly to that episode."  
Subsequently, the same provider submitted an August 2001 
medical opinion that only addresses the cause of 
fibromayalgia on a general level.  It does not offer any 
specific opinions to support a finding that it is at least as 
likely as not that the veteran's fibromayalgia is related to 
her service or the symptoms she experienced therein.  The 
opinion in fact disavows that the provider could link the 
disability to service.  At best, the August 2001 opinion 
simply restates what was evident at the hearing before the 
Board: That the claimant has a good faith belief that her 
fibromyalgia is related to service.  Thus, the medical 
provider is not affirming his medical opinion that there is a 
causal link between service and the disability; he is only 
affirming his recognition that this is the claimant's belief.  
This is not competent medical evidence linking the disability 
to service.  

In addition, the veteran's service medical records are 
negative for diagnosis of fibromayalgia, to include 
myofascial pain syndrome.  The service medical records do not 
relate any of her complaints, findings or symptoms to 
fibromayalgia, to include myofascial pain syndrome.  In fact, 
her complaints were considered to be the result of other 
physical conditions, such as mechanical pain or muscle 
strains.

The Board recognizes the testimony by the veteran and her 
witnesses that her in-service complaints of pain and fatigue 
were precursors of her post-service fibromayalgia.  Insofar 
as it notes that she experienced and complained of various 
physical symptoms on active duty, this testimony is relevant.  
Nevertheless, as laypersons the veteran and her witnesses are 
not competent to provide opinions requiring medical 
knowledge, such as a question of medical causation or medical 
diagnosis.  Id.  Therefore, these opinions that the veteran's 
fibromayalgia began prior to 1997, and is related to medical 
findings made during her active service, is not material.

Finally, the Board finds the record is adequate to decide the 
claim without a further VA examination or opinion.  The 
record as it now exists does not show the disability in 
service.  There is a competent medical opinion that refuses 
to link the disability to service at this juncture.  In the 
face of this record, the Board finds no basis for further 
development.  

In light of the foregoing, service connection must be denied 
for fibromayalgia, to include myofascial pain syndrome.  

Turning to her claim for service connection for depression, 
the veteran has contended that this condition is the result 
of her fibromayalgia.  A June 1999 private psychiatric 
evaluation report supports this contention, noting that the 
veteran was felt to have symptoms of dysthymia in conjunction 
with her chronic medical condition of fibromayalgia and 
myofascial pain syndrome.  The veteran has provided no 
evidence otherwise linking her depression to her active 
service.  As the veteran's fibromayalgia, to include 
myofascial pain syndrome, is not service-connected, her claim 
for service connection for depression, secondary to 
fibromayalgia, must be denied as a matter of law.  Where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis, 6 Vet. App. at 425.  Therefore, the veteran's claim 
for service connection for depression, secondary to 
fibromayalgia, is denied as lacking legal merit.

Entitlement to restoration of a 10 percent evaluation for
service-connected tinea pedis.

In cases, such as this one, in which the initial question to 
be answered is whether the RO was justified in reducing the 
veteran's disability evaluation, VA is required to establish, 
by a preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that such a reduction was warranted.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  The 
examinations less full and complete than those on which 
payments were authorized will not be used as the basis of a 
reduction.  In any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  38 C.F.R. § 
3.344(a).

Further, in rating reduction cases VA must satisfy the 
procedural due process requirements contained in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6); 38 C.F.R. § 3.105(e).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's tinea pedis has been evaluated as 
dermatophytosis.  Diagnostic Code 7813.  According to the 
Rating Schedule, dermatophytosis is evaluated as eczema under 
Diagnostic Code 7806.  A noncompensable evaluation for eczema 
is warranted where there is slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted where there is 
exudation, exfoliation or itching involving an exposed 
surface or an extensive area.  Diagnostic Code 7806.

Based on a thorough review of the evidence in the claims file 
at the time of the April 1996 reduction, the Board finds that 
the reduction from 10 percent to noncompensable of the 
veteran's bilateral tinea pedis was proper.  First, as 
outlined above the notice requirements provided at 38 
U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e) were 
satisfied.  In addition, the medical evidence on which the 
evaluation was based, consisting of the 1994 private 
treatment records and the October 1995 VA examination report, 
was complete and full.  In fact, the October 1995 examination 
report, supporting the rating reduction, was even more 
complete and full than the evidence supporting the original 
10 percent evaluation.  The October 1995 VA examination was a 
specific dermatologic evaluation specifically covering the 
veteran's tinea pedis.  By contrast, the April 1994 VA 
examination was a general medical examination.  

The Board recognizes the veteran's assertion that the October 
1995 VA examination was inadequate because it failed to 
include skin scrapings.  Nevertheless, the April 1994 VA 
examination diagnosing tinea pedis also failed to include 
skin scrapings.  At any rate, review of the October 1995 
examination report reveals that all subjective and objective 
dermatologic findings necessary for evaluation of the 
veteran's tinea pedis under the schedular criteria were 
observed and recorded, and thus the examination was complete 
and adequate.  Skin scrapings are not part of the diagnostic 
criteria and thus whether they were taken or not does not 
affect the rating determination and can not be deemed to 
render the examination inadequate.  

In addition, the actual medical evidence of record at the 
time of the April 1996 rating reduction clearly demonstrates 
that the veteran's bilateral tenia pedis resulted in only 
slight, if any, exfoliation, exudation or itching, on a non-
exposed surface or small area.  At most, the veteran's 
bilateral tinea pedis affected only one toenail on one foot.  
The medical evidence then of record shows that there was no 
exudation, exfoliation or itching involving an exposed 
surface or an extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (emphasis added).  For this reason, it is also 
clear that the medical evidence of record at the time of the 
April 1996 rating reduction to noncompensable was based on 
material improvement in the veteran's physical condition.  
The October 1995 VA examination report sets forth that the 
veteran's skin disorder was in remission and was not present. 


ORDER

Service connection for fibromayalgia, to include myofascial 
pain syndrome, is denied.

Service connection for depression, secondary to 
fibromayalgia, is denied.

Restoration of a 10 percent evaluation for service-connected 
bilateral tinea pedis is denied.


REMAND

The veteran maintains that the current evaluation assigned 
for her herniated nucleus pulposus at C5-6, with 
radiculopathy, does not adequately reflect the severity of 
that disability.  She contends that it results in pain not 
adequately contemplated by the 20 percent evaluation.  

The Board notes that the most recent VA examinations of the 
veteran's cervical spine and peripheral nerves took place in 
November 1999.  The testimony and the argument presented at 
the hearing before the Board was to the effect that the 
condition had worsened since the last VA examination, and the 
representative specifically requested a new examination.  (T. 
p. 23.)  Board finds that more recent evaluations are 
necessary for the proper adjudication of the veteran's claim.  

Additionally, the Board observes that the additional 
development is required by the Veterans Claims Assistance Act 
of 2000.  Because of this change in law, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of her 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated her for 
herniated nucleus pulposus at C5-6, with 
radiculopathy, since her February 1999 VA 
examination.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

3.  The RO should schedule the veteran 
for an examination by an appropriately 
qualified VA examiner or examiners to 
determine the nature and current level of 
severity of the veteran's service-
connected herniated nucleus pulposus at 
C5-6, with radiculopathy.  All indicated 
tests should be conducted.  The claims 
file must be made available to and 
reviewed by each medical provider in 
conjunction with the examination.   The 
examiner or examiners should assess the 
extent of functional and industrial 
impairment caused by the veteran's 
service-connected herniated nucleus 
pulposus at C5-6, with radiculopathy.  
The examiner or examiners are also 
requested to: 

(1) Express an opinion as to whether pain 
could significantly limit the functional 
ability of the cervical spine or related 
body parts during flare-ups or repeated 
use, and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and 

(2) Determine whether as a result of the 
herniated nucleus pulposus at C5-6, with 
radiculopathy, the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  
Complete rationales for all opinions 
expressed must be provided.

4.  Upon completion of the actions in 
paragraphs 1, 2 and 3, and after all 
indicated post-service treatment records 
have been obtained, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

5.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for herniated nucleus pulposus 
at C5-6, with radiculopathy, fully 
considering the Court's decision in Deluca 
v. Brown, 8 Vet. App. 202 (1995).  If the 
issue remains denied, the veteran and her 
representative should be furnished a SSOC.  
They should be afforded the appropriate 
period of time within which to respond 
thereto, at their option, as provided by 
governing regulation.  Then, if otherwise 
in order, the case should be returned to 
the Board after compliance with all 
requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


